DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application submitted by the applicant on December 5, 2019 as well as the telephone interview on June 7, 2021.
Claims 1-44 were cancelled by applicant in a preliminary amendment.  
Claim 45-66 was newly added by applicant and hereby entered.
Claims 45-66 are currently pending and have been examined. 

  Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 45-66 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 101 Alice rejection is not applicable.  Upon further review of the amended claims the 101 rejection is not applicable because in ordered combination it is a practical application.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or renders obvious the limitation of the independent claims. The applicant has claimed:
at least one server comprising at least one server processor and a memory storing an electronic form preparation program operable to prepare an electronic form, the at least one server being in communication with a first computing device comprising a first processor through at least 
the at least one server processor generating and sending an image acquisition request including a unique session identifier to the second processor, the image acquisition request comprising a message including the unique session identifier and a hyperlink, the second processor being configured to activate a mobile application to start an image acquisition session when the hyperlink is selected;
the mobile application executing on the second computing device and being in communication with the at least one server;
the second computing device, the at least one server and the first computing device being cooperatively operable through the at least one network to synchronize the electronic form preparation program utilized by the first computing device and the mobile application executing on the second computing device based at least in part upon image data acquired by the image acquisition component of the second computing device; and
the at least one server being configured to receive the image data acquired by the image acquisition component from the second computing device through the at least one network, and
the at least one server being configured to transmit the image data received from the second computing device to the first computing device through the at least one network to synchronize the mobile application executing on the second computing device and the electronic form preparation program utilized by the first computing device, wherein synchronizing the mobile application and the electronic form preparation program comprises adjusting a state of the electronic form preparation program in response to a change in a state of the mobile application or adjusting the state of the mobile application in response to a change in the state of the electronic form preparation program.
The following prior art of reference have been deem most relevant to the allowed claim(s):
Ohme (U.S. Pat. No. 8583517 B1) discloses a electronic messages related to a tax return from a mobile communication device of an accountant or client. Computers having tax preparation programs that are utilized prepare tax returns are synchronized with a host computer. A browser executes on a mobile communication device and a web application on the second computer executes to display a client list. A client is selected, and the web application presents an interface including tax return data of the selected client on the mobile communication device. The interface includes an icon or object that when selected generates a message window that may be at least partially automatically populated. A message may be typed in the window and sent from the mobile communication device. For example, the accountant may send a self-addressed message to a computer utilized to prepare the tax return, or the client may send the accountant a message.
Brown (U.S. Pub No. 20140258970 A1) discloses a Web-based integrated development environment and graphical user interface for real-time collaborative application development which uses a connected device. Changes made to an application within the application development tool are applied to a connected mobile device in real-time or near real-time application.
Mori (U. S. Pub No. 20140324648 A1) discloses a method, system and computer program product for processing video of tax documents and associated verbal input provided by a user and populating at least a portion of an electronic tax return with processing results.
Huang (U.S. Pub. No. 20140244455 A1) discloses a methods, systems and articles of manufacture for generating interface elements of an electronic tax preparation application to allow a taxpayer or user to view a portion of an image of a tax document that is a source of data for a field of a screen generated by the electronic tax application. The image portion displayed may be a particular box or field of a tax document for a corresponding particular field of the screen generated by the electronic tax preparation or a bounding region including one or more adjacent or surrounding boxes or fields. Embodiments allow taxpayers to view an image of a source document while viewing the data that was entered in the field from within the tax preparation application without having to consult paper copies of the tax documents.
Claims 46-66  are allowed because art as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations above.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yan  (US 20150186538 A1) is pertinent because it cross-platform searching of multiple information sources and devices while synchronize information on different personal devices for tax data [0066].  
Mori  (US 9406089 B2) is pertinent because it uses video-voice preparation of electronic tax return.  
Seubert (US 20080120129 A1) is pertinent because it uses a business object model, which reflects data that is used during a given business transaction, is utilized to generate interfaces. This business object model facilitates commercial transactions by providing consistent interfaces that are suitable for use across industries, across businesses, and across different departments within a business during a business transaction.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W ANDERSON whose telephone number is (571)270-0508.  The examiner can normally be reached on Monday - Thursday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mike Anderson
Primary Patent Examiner
Art Unit 3694



/Mike Anderson/Primary Patent Examiner, Art Unit 3694